Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			          DETAILED ACTION
Applicant’s election of Group I (claims 1-13, 18, 20 and 22) and a species of formula (1) with R1 and R2 = methyl, R3 = hydrogen, both m and n = 2 and p=1 without traverse filed on December 28, 2020 is acknowledged.  Thus claims 1-4, 6-13, 18, 20 and 22 are examined under merit at this time.

			  SPECIFICATION OBJECTION
	Insertion of continuing data of PCT and Japanese Foreign Priority documents at beginning of the specification is needed.  Submission of a whole paragraph would be needed.
					    REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-13, 18, 20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in 
The examiner does not believe that the formula (1) having (CHOP)P functional group taught in specification and recited in claims 3 and 22 (scope of claim 1 would also encompass such compound) is exist and applicant failed to show how to obtain such compound.  Thus, the recited compound is non-enabling.  
Actually, the Japanese Foreign Priority document JP 2017-128572 teaches (CHOH)P instead.  

				EXAMINER’S COMMENT
The examiner expects that applicant will remedy the above issue under 35 U.S.C. 112(a) and thus the elected 1,3,-2,4-di(3,4-methylbenzylidene) sorbitol of claim 3 as well as a generic crystal nucleating agents of claims 1 and 3 are examined.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 6, 7, 9-13, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mentink (US 6,673,856).
The instantly recited preamble (a crystal nucleating agent) and intended use (for polyolefin resins) of claim 1 would have little probative value absent further limitation.  Thus, any powdery or granular crystal organic composition having the recited densities would meet the invention.  
The instant claims do not recite any transitional term such as “comprising”, “consisting essentially of “or “consisting of”, and thus the examiner would apply a broad reasonable interpretation that the “comprising” would fall within scope of the claims, especially in view of [0063] of the published application US 2020/0325150 A1 in which presence of other compounds is allowed.  Thus, this rejection would address generic crystal organic compositions. 
1,3,-2,4-di(4-methylbenzylidene) sorbitol would fall within scope of the formula (1) of claim 3 as well as the generic crystal organic composition of claim 1.
Mentink teaches powders comprising 1,3,-2,4-di(4-methylbenzylidene) sorbitol and sorbitol or vitamin E having an aerated density of 330-340 g/l (i.e. 0.33-0.34 g/cm3) and 370 g/l (i.e. 0.37 g/cm3) falling within scope of the recited aerated bulk density of 0.25-0.50 g/cm3) of claim 1 in example 1.  Such powders would be expected have the recited packed bulk density of 0.35 to 0.80 g/cm3.  Mentink further teaches various forms such as powder, granules, pellets, pastilles and extrudates and agglomerates in the form of flakes obtained by densification or compaction have the largest dimension of 1-10 mm and a thickness of less than 1 mm at col. 6, lines 53-64 as well as a roller 
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Mentink.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure.  Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
As to the recited method of claims 6 and 11, an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Thus, the instant invention lacks novelty.

Claims 1, 2, 6, 7, 9-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Liu et al (WO2015/180680 A1 on Dec. 5, 2015 equivalent to US 10,138,275) 
This rejection would address generic crystal organic compound/compositions of claim 1.  Again, the instantly recited preamble (a crystal nucleating agent) and intended use (for polyolefin resins) of claim 1 would have little probative value absent further 
The front page [(87)] of the US’275 teaches that US’275 is equivalent to WO 2015/180680 A1 on Dec. 5, 2015 and thus the examiner points out the US’275 as the English translation. 
Liu et al teach a crystal compound having a bulk density of less than 0.5 g/mL at col. 4, lines 53-63 and a method of making powder by utilizing a mixed solution of water and alcohols at col. 6, lines 24-61.  The bulk density taught at col. 4, lines 53-63 would be an aerated bulk density.  Liu et al teach various bulk densities at table at col. 15 including example 2 (bulk density of 0.45 g/mL), example 3 (bulk density of 0.43 g/mL) and example 8 (bulk density of 0.38 g/mL) and particle sizes at table for example 11.  Such powders would be expected have the recited packed bulk density higher than the aerated bulk density taught by Liu et al as well as the instantly recited other properties inherently based on the methods taught in the instant specification.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Liu et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure.  Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
As to the recited method of claims 6 and 9-11, an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Thus, the instant invention lacks novelty.

Claims 1, 2, 6, 7, 9-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tokunaga (US 4,739,102).
This rejection would address generic crystal organic compound/compositions of claim 1.  Again, the instantly recited preamble (a crystal nucleating agent) and intended use (for polyolefin resins) of claim 1 would have little probative value absent further limitation.  Thus, any powdery or granular crystal organic composition having the recited densities would meet the invention.  
Tokunaga teaches advantages of increased bulk density at col. 1.  Tokunaga teaches a crystal compound having a bulk density of 0.25, 0.35 and 0.37 g/cm3 for comparison examples at table 1 and a bulk density of 0.49 and 0.46 g/cm3 and angles of slide of 42o and 40o for examples 7 and 9 at table 3.   Such crystal compound would be expected have at least the recited packed bulk density as well as the instantly recited other properties inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Tokunaga.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure.  Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Thus, the instant invention lacks novelty. 

Claims 1, 2, 6, 7, 9-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Maeda et al (US 9,206,138).
This rejection would address generic crystal organic compound/compositions of claim 1.  Again, the instantly recited preamble (a crystal nucleating agent) and intended use (for polyolefin resins) of claim 1 would have little probative value absent further limitation.  Thus, any powdery or granular crystal organic composition having the recited densities would meet the invention.  
Maeda et al teach a crystal compound having a bulk density of 0.3 g/mL in example 3 (lines 1-2 at col. 18 and it would be an aerated density as taught at col. 15, lines 8-29).  Such crystal compound would be expected have at least the recited packed bulk density higher than the aerated density of 0.3 g/cm3 as well as the instantly recited other properties inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Maeda et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
As to the recited method of claims 6 and 9-11, an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Thus, the instant invention lacks novelty.

Claims 1-4, 6-13, 18, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kobayashi et al (US 6,245,843).
The instant claims do not recite any transitional term such as “comprising”, “consisting essentially of “or “consisting of”, and thus the examiner would apply a broad reasonable interpretation that the “comprising” would fall within scope of the claims, especially in view of [0063] of the published application US 2020/0325150 A1 in which presence of other compounds is allowed.  
Kobayashi et al teach powdery diacetal composition and its use as a nucleating agent for polyolefins in abstract.  Example 1 teaches utilization of 1,3,-2,4-O-dlbenzylidene sorbitol and stearic acid yielding a bulk density of 0.44 g/cm3 and an average particle size of 25 µm (see table 1).  Examples 33-40 at table 4 further teaches a bulk density of 0.35-0.50 g/cm3 and 40o or 45o of an angle of repose.  The instant elected species (i.e.1,3,-2,4-di(3,4-methylbenzylidene) sorbitol) is further recited at col. 6, line 16-21.  Such powdery diacetal composition would be expected have at least the recited packed bulk density of higher than bulk density of 0.44 g/cm3 as well as the In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure.  Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Kobayashi et al further teach granules having a cylindrical shape with a diameter of 0.2-5 mm or 0.5-2 mm at col. 20, lines 56-61.
Although Kobayashi et al teach various processes at cols. 21-27, he recited method of claims 6 and 9-11 would have little probative value since an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Thus, the instant invention lacks novelty.

	Claims 1-4, 6, 7, 9-13, 20 and 22 are rejected under 35 U.S.C. 103 as obvious over Mentink (US 6,673,856).
	The instant invention (i.e. elected species) further recites 1,3,-2,4-di(3,4-methylbenzylidene) sorbitol over 1,3,-2,4-di(4-methylbenzylidene) sorbitol used in the example 1 of Mentink.
	Mentink further teaches and equates the 1,3,-2,4-di(3,4-methylbenzylidene) sorbitol and the 1,3,-2,4-di(4-methylbenzylidene) sorbitol at col. 5, lines 45-48.
 the 1,3,-2,4-di(3,4-methylbenzylidene) sorbitol in lieu of the 1,3,-2,4-di(4-methylbenzylidene) sorbitol in the example 1 of Mentink since Mentink further teaches and equates the 1,3,-2,4-di(3,4-methylbenzylidene) sorbitol and the 1,3,-2,4-di(4-methylbenzylidene) sorbitol absent showing otherwise.
	See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

	Claims 1-4, 6-13, 20 and 22 are rejected under 35 U.S.C. 103 as obvious over Mentink (US 6,673,856) in view of Kobayashi (US 6,417,254).
	The instant claims 8 and 18 further recite granules having a cylindrical shape with a diameter of 0.5-5 mm and a polyolefin composition over Mentink.
	Mentink further teaches utilization of the powders/granules for preparation of plastic materials at col. 6, line 66 to col. 7, line 1. 
	Kobayashi teaches utilization of the powders/granules comprising 1,3,-2,4-di(3,4-methylbenzylidene) sorbitol for a polyolefin resin in abstract.  Kobayashi further teaches granules having a cylindrical shape with a diameter of 0.3-10 mm and 5 mm at col. 7, lines 56-60 and in example 2, respectively.
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize modified powders/granules having a cylindrical shape with a diameter of 0.5-5 mm comprising the 1,3,-2,4-di(3,4-methylbenzylidene) sorbitol lieu of the 1,3,-2,4-di(4-methylbenzylidene) sorbitol in the example 1 of Mentink  Mentink further teaches utilization of the powders/granules for preparation of plastic materials and since utilization of the granules having a cylindrical shape with a diameter of 0.5-5 mm comprising 1,3,-2,4-di(3,4-methylbenzylidene) sorbitol for a polyolefin resin is well-known as taught by Kobayash absent showing otherwise.
	Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to claim 8: Changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).

	Claims 1-4, 6, 7, 9-13, 20 and 22 are rejected under 35 U.S.C. 103 as obvious over Kobayashi et al (US 4,954,291) in view of Kobayashi et al (US 6,245,843) and Tokunaga (US 4,739,102).
	Kobayashi et al (US’291) teach a nucleating agent comprising 1,3,-2,4-bis(dimethylbenzylidene) sorbitol in claims 1-5 and its use with polyolefins at col. 5, lines 45-66. 
	The instant invention further recite an aerated bulk density, a packed bulk density, granules having a cylindrical shape with a diameter of 0.5-5 mm and various properties over Kobayashi et al (US’291).

Kobayashi et al (US’843) teach powdery diacetal composition and its use as a nucleating agent for polyolefins in abstract.  Example 1 teaches utilization of 1,3,-2,4-O-dlbenzylidene sorbitol and stearic acid yielding a bulk density of 0.44 g/cm3 and an average particle size of 25 µm (see table 1).  Examples 33-40 at table 4 further teaches a bulk density of 0.35-0.50 g/cm3 and 40o or 45o of an angle of repose.
  Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to obtain a crystal nucleating agent comprising 1,3,-2,4-bis(dimethylbenzylidene) sorbitol having the instant aerated bulk density, a packed bulk density and granules having a cylindrical shape with a diameter of 0.5-5 mm in Kobayashi et al (US’291) with Tokunaga and Kobayashi et al (US’843) since advantages of increased bulk density are well-known as taught by Tokunaga and since powdery diacetal compositions having the instant bulk density and an angle of repose are also well-known as taught by Kobayashi et al (US’843) absent showing otherwise.
The above modified crystal nucleating agent comprising 1,3,-2,4-bis(dimethylbenzylidene) sorbitol would be expected to have the instantly recited other properties inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Kobayashi et al (US 4,954,291) in view of Kobayashi et al (US 6,245,843) and Tokunaga (US 4,739,102).   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure.  Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
As to the recited method of claims 6 and 9-11, an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/April 6, 2021                                           /TAE H YOON/                                                                       Primary Examiner, Art Unit 1762